(Por la corte, a propuesta del
Juez Asociado Señor Tesidor.)
Por cuanto, en este caso, en el alegato en apelación no se presentan, en la forma dispuesta por las Reglas 42-43 de este tribunal, la relación del caso, y los señalamientos de error, separados, y de manera que puedan estudiarse y resolverse cada uno por sus méritos;
Por cuanto, las reglas de este tribunal se dictaron para que sean observadas y su inobservancia puede ser causa de una desestimación,
Por tanto, se desestima el recurso de apelación por no venir sostenido en alegato que se ajuste al Reglamento del Tribunal Supremo.